 Case: 5:20-cv-00171-JMH Doc #: 12 Filed: 05/15/20 Page: 1 of 2 - Page ID#: 425




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              LEXINGTON DIVISION
                            CASE NO. 5:20-CV-00171-JMH

HAGYARD-DAVIDSON-MCGEE ASSOCIATES;
HDM HOLDINGS, INC.; HDM PHARMACY, LLC;
STUART BROWN, II; KENNETH CANTERBURY;
LUKE FALLON; MICHAEL HORE; ROBERT HUNT;
ERNEST MARTNIZ, II; ARNALDO MONGE;
RHONDA O’ROURKE; KEVIN PFIESTER;
JEFFREY PUMPHREY; DWAYNE RODGERSON;
JAMES SCHALNUS; NATHAN SLOVIS; MICHAEL SPIRITO;
BENJAMIN STIVERS; and KAREN WOLFSDORF                                         PLAINTIFFS

v.                         J. SMITH LANIER & CO.,
                      MARSH & MCLENNAN AGENCY, LLC’s
             RULE 7.1 CORPORATE PARTY DISCLOSURE STATEMENT

FEDERAL INSURANCE COMPANY; CHUBB GROUP OF
INSURANCE COMPANIES; THE CHUBB CORPORATION;
CHUBB INDEMNITY INSURANCE COMPANY;
CHUBB NATIONAL INSURANCE COMPANY;
J. SMITH LANIER & CO.; MARSH & MCLENNON AGENCY, LLC;
JOHN B. MILWARD and JOHN K. MILWARD                                        DEFENDANTS

                                       ***********

       Defendants, J. Smith Lanier & Co., and Marsh & McLennan Agency, LLC, in compliance

with Fed. R. Civ. P. 7.1, states that J. Smith Lanier & Co. was acquired by Marsh & McLennan

Agency LLC in 2017. Marsh & McLennan Agency, LLC is a subsidiary of Marsh which is a

business of Marsh & McLennan Companies (a publicly traded corporation).

                                          Respectfully submitted,

                                          s/Christopher M. Mussler
                                          Christopher M. Mussler
                                          GWIN, STEINMETZ & BAIRD, PLLC
                                          401 West Main Street, Suite 1000
 Case: 5:20-cv-00171-JMH Doc #: 12 Filed: 05/15/20 Page: 2 of 2 - Page ID#: 426




                                             Louisville, KY 40202
                                             Phone: 502-618-5700
                                             Fax: 502-618-5701
                                             Counsel for Defendants, J. Smith Lanier & Co.,
                                             Marsh & McLennon Agency, LLC, John M.
                                             Milward and John K. Milward

                                     CERTIFICATE OF SERVICE


        I hereby certify that on May 15, 2020, a true and correct copy of the foregoing was served
by filing electronically through the Court’s ECF system and by email to:

John W. Walters
Elizabeth Bass
Benjamin T. Harris
WALTERS RICHARDSON, PLLC
771 Corporate Drive, Suite 900
Lexington, Kentucky 40503
john@waltersrichardson.com
elizabeth@waltersrichardson.com
ben@waltersrichardson.com
Counsel for Plaintiffs

Matthew W. Breetz
STITES & HARBISON, PLLC
400 West Market Street, Suite 1800
Louisville, Kentucky 40202
mbreetz@stites.com
Counsel for Federal Insurance Company

Joshua F. Barnette
STITES & HARBISON, PLLC
250 W. Main Street, Suite 2300
Lexington, Kentucky 40507
jbarnette@stites.com
Counsel for Federal Insurance Company


                                                    /s/Christopher M. Mussler
